 



EXHIBIT 10.12
 
 
GUARANTEE AND COLLATERAL AGREEMENT
made by
SUPERIOR OFFSHORE INTERNATIONAL, INC.
in favor of
FORTIS CAPITAL CORP.,
as Collateral Agent
Dated as of June 19, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINED TERMS
    1  
1.1 Definitions
    1  
1.2 Other Definitional Provisions
    4  
 
       
SECTION 2. GUARANTEE
    4  
2.1 Guarantee
    4  
2.2 Right of Contribution
    5  
2.3 No Subrogation
    5  
2.4 Amendments, etc.
    6  
2.5 Guarantee Absolute and Unconditional
    6  
2.6 Reinstatement
    7  
2.7 Payments
    7  
 
       
SECTION 3. GRANT OF SECURITY INTEREST
    7  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    9  
4.1 Title; No Other Liens
    9  
4.2 Perfected First Priority Liens
    9  
4.3 Jurisdiction of Organization; Chief Executive Office
    9  
4.4 RESERVED
    9  
4.5 Farm Products
    9  
4.6 Investment Property
    10  
4.7 Receivables
    10  
4.8 Intellectual Property
    10  
4.9 Commercial Tort Claims
    11  
 
       
SECTION 5. COVENANTS
    11  
5.1 Delivery of Instruments, Certificated Securities and Chattel Paper
    11  
5.2 Maintenance of Insurance
    11  
5.3 RESERVED
    11  
5.4 Maintenance of Perfected Security Interest; Further Documentation
    11  
5.5 Changes in Name, etc.
    12  
5.6 RESERVED
    12  
5.7 Investment Property
    12  
5.8 Receivables
    13  
5.9 Intellectual Property
    13  
5.10 Commercial Tort Claims
    15  
5.11 Foreign Assets
    15  
 
       
SECTION 6. REMEDIAL PROVISIONS
    15  
6.1 Certain Matters Relating to Receivables
    15  

i



--------------------------------------------------------------------------------



 



              Page  
6.2 Communications with Obligors; Grantors Remain Liable
    16  
6.3 Pledged Stock
    16  
6.4 Proceeds to Be Turned over to Collateral Agent
    17  
6.5 Application of Proceeds
    17  
6.6 Code and Other Remedies
    18  
6.7 Registration Rights
    19  
6.8 Subordination
    20  
6.9 Deficiency
    20  
 
       
SECTION 7. THE COLLATERAL AGENT
    20  
7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.
    20  
7.2 Duty of Collateral Agent
    22  
7.3 Execution of Financing Statements
    22  
7.4 Authority of Collateral Agent
    22  
 
       
SECTION 8. MISCELLANEOUS
    23  
8.1 Amendments in Writing
    23  
8.2 Notices
    23  
8.3 No Waiver by Course of Conduct; Cumulative Remedies
    23  
8.4 Enforcement Expenses; Indemnification
    23  
8.5 Successors and Assigns
    24  
8.6 Set-Off
    24  
8.7 Counterparts
    24  
8.8 Severability
    24  
8.9 Section Headings
    24  
8.10 Integration
    24  
8.11 GOVERNING LAW
    25  
8.12 Submission To Jurisdiction; Waivers
    25  
8.13 Acknowledgements
    25  
8.14 Additional Grantors
    26  
8.15 Releases
    26  
8.16 WAIVER OF JURY TRIAL
    26  
8.17 Authority Subject to Credit Agreement
    27  
8.18 Intercreditor Agreement Governs
    27  

SCHEDULES
Schedule 1 Notice Addresses
Schedule 2 Investment Property
Schedule 3 Perfection Matters
Schedule 4 Jurisdictions of Organization and Chief Executive Offices
Schedule 5 Intellectual Property
ANNEXES
Annex 1 Form of Assumption Agreement
Annex 2 Form of Acknowledgement and Consent

ii



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT
          GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 19, 2007, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of FORTIS CAPITAL
CORP., as Collateral Agent (in such capacity, together with its successors and
assigns, the “Collateral Agent”) for the banks and other financial institutions
or entities (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of June 19, 2007 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SUPERIOR OFFSHORE INTERNATIONAL,
INC., a Delaware corporation (the “Borrower”), the Lenders, Fortis Capital
Corp., as Administrative Agent (the “Administrative Agent”), and the Collateral
Agent.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein; and
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrower under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for its benefit and for the benefit of the other
Secured Parties;
          NOW, THEREFORE, in consideration of the premises and to induce the
Collateral Agent, the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby agrees with the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, as follows:
SECTION 1. DEFINED TERMS
     1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Fixtures, Contracts, Farm Products, General
Intangibles, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.
     (b) The following terms shall have the following meanings:
          “Agreement”: this Guarantee and Collateral Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.
          “Borrower Obligations”: the collective reference to the unpaid
principal of and interest on the Loans and all other obligations and liabilities
of the Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the Loans
and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any

 



--------------------------------------------------------------------------------



 



insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Collateral Agent, the Administrative Agent or any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Collateral Agent, to
the Administrative Agent or to the Lenders that are required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements).
          “Collateral”: as defined in Section 3.
          “Collateral Account”: any collateral account established by the
Collateral Agent as provided in Section 6.1 or 6.4.
          “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 6), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
          “Copyright Licenses”: any written agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in
Schedule 6), granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
          “Deposit Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depositary
institution.
          “Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
          “Foreign Subsidiary Voting Stock”: the voting Capital Stock of any
Foreign Subsidiary.
          “Guarantor Obligations”: with respect to any Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, Section 2) or any
other Loan Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent, to the Collateral Agent or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of this Agreement or any other Loan Document).
          “Guarantors”: the collective reference to each Grantor other than the
Borrower.

2



--------------------------------------------------------------------------------



 



          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks and the Trademark Licenses, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
          “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to Borrower or any of its Subsidiaries.
          “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.
          “Issuers”: the collective reference to each issuer of any Investment
Property.
          “New York UCC”: the Uniform Commercial Code as from time to time in
effect in the State of New York.
          “Obligations”: (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.
          “Patents”: (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 5, (ii) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 5, and (iii) all rights to obtain
any reissues or extensions of the foregoing.
          “Patent License”: all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.
          “Pledged Notes”: all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
          “Pledged Stock”: the shares of Capital Stock listed on Schedule 2,
together with any other shares, stock certificates, options, interests or rights
of any nature whatsoever in respect of the Capital Stock of any Person that may
be issued or granted to, or held by, any Grantor while this Agreement is in
effect; provided that in no event shall more than 66% of the total outstanding
Foreign Subsidiary Voting Stock of any Foreign Subsidiary be required to be
pledged (or be pledged) hereunder.

3



--------------------------------------------------------------------------------



 



          “Proceeds”: all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include,
without limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.
          “Receivable”: any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including,
without limitation, any Account).
          “Secured Parties”: the collective reference to the Collateral Agent,
the Administrative Agent, the Lenders and any affiliate of any Lender to which
Borrower Obligations or Guarantor Obligations, as applicable, are owed.
          “Securities Act”: the Securities Act of 1933, as amended.
          “Trademarks”: (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 5, and (ii) the right to obtain all renewals thereof.
          “Trademark License”: any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 5.
     1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
     (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (c) Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2. GUARANTEE
     2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties and their respective
successors and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations.

4



--------------------------------------------------------------------------------



 



     (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to fraudulent
transfers or conveyances or the insolvency of debtors (after giving effect to
the right of contribution established in Section 2.2).
     (c) Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Collateral Agent, the Administrative Agent or any
Lender hereunder.
     (d) The guarantee contained in this Section 2 shall remain in full force
and effect until this Agreement terminates pursuant to Section 8.15,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations.
     (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent,
the Administrative Agent or any Lender from the Borrower, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until this Agreement terminates pursuant
to Section 8.15.
     2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Collateral Agent and the Lenders,
and each Subsidiary Guarantor shall remain liable to the Administrative Agent,
the Collateral Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.
     2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent, the Collateral Agent or any Lender, no Guarantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent, the
Collateral Agent or any Lender against the Borrower or any other Guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent, the Collateral Agent or any Lender for the payment of the
Borrower Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until this Agreement
terminates pursuant to Section 8.15. If any amount

5



--------------------------------------------------------------------------------



 



shall be paid to any Guarantor on account of such subrogation rights at any time
prior to termination of this Agreement pursuant to Section 8.15, such amount
shall be held by such Guarantor in trust for the Administrative Agent, the
Collateral Agent and the Lenders, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in accordance with
Section 6.5.
     2.4 Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent, the Collateral Agent or any Lender
may be rescinded by the Administrative Agent, the Collateral Agent or such
Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent, the Collateral Agent or any Lender, and the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent, the Collateral Agent or any Lender for the payment
of the Borrower Obligations may be sold, exchanged, waived, surrendered or
released. None of the Administrative Agent, the Collateral Agent or any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Borrower Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.
     2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent, the
Collateral Agent or any Lender upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent, the Collateral Agent and the Lenders, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees that the guarantee of such
Guarantor contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent, the Collateral Agent or any Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower

6



--------------------------------------------------------------------------------



 



or any other Person against the Administrative Agent, the Collateral Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee of such Guarantor
contained in this Section 2, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, the Administrative Agent, the Collateral Agent or any
Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent, the Collateral Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent,
the Collateral Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
     2.6 Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent, the Collateral
Agent or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
     2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the Funding Office as specified in the Credit Agreement.
SECTION 3. GRANT OF SECURITY INTEREST
          Each Grantor hereby assigns and transfers to the Collateral Agent, and
hereby grants to the Collateral Agent, for its benefit and for the benefit of
the other Secured Parties, a security interest in all of the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of such Grantor’s Obligations:
     (a) all Accounts (including any and all Receivables);
     (b) all Chattel Paper;

7



--------------------------------------------------------------------------------



 



     (c) all Contracts;
     (d) all Deposit Accounts;
     (e) all Documents (other than title documents with respect to Vehicles);
     (f) all Equipment;
     (g) all Fixtures;
     (h) all General Intangibles;
     (i) all Instruments;
     (j) all Intellectual Property;
     (k) all Inventory;
     (l) all Investment Property;
     (m) all Letter-of-Credit Rights;
     (n) all other property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);
     (o) all books and records pertaining to the Collateral; and
     (p) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in (i) any property to the extent that such grant of a security
interest is prohibited by any Requirements of Law of a Governmental Authority,
requires a consent not obtained of any Governmental Authority pursuant to such
Requirement of Law or is prohibited by, or constitutes a breach or default under
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment Property, Pledged Stock
or Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law, or (ii) Deposit Accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of any of Grantor’s employees.

8



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent, the Collateral Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each Grantor
hereby represents and warrants to the Administrative Agent, the Collateral Agent
and each Lender that:
     4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties,
pursuant to this Agreement or as are permitted by the Credit Agreement. For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. Each of the Administrative Agent, the Collateral Agent
and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Collateral Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.
     4.2 Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3 (which, in the case of all filings and other documents referred to
on said Schedule, have been delivered to the Administrative Agent in completed
and duly executed form) will constitute valid perfected security interests in
all of the Collateral in favor of the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Liens permitted by the
Credit Agreement; provided that no representations are made herein with respect
to the requirements of any laws of any jurisdiction other than the United States
or any State thereof.
     4.3 Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.
     4.4 RESERVED.
     4.5 Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.

9



--------------------------------------------------------------------------------



 



     4.6 Investment Property. (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 66% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer;
     (b) All the shares of the Pledged Stock have been duly and validly issued
and are fully paid and nonassessable;
     (c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing;
     (d) Such Grantor is the record and beneficial owner of, and has good title
to, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of, or claims of, any other Person, except the security
interest created by this Agreement and Liens permitted by the Credit Agreement;
provided that no representations are made herein with respect to the
requirements of any laws of any jurisdiction other than the United States or any
State thereof.
     4.7 Receivables. (a) No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Collateral Agent to the extent required by
Section 5.1.
     (b) None of the obligors on any Receivables is a Governmental Authority.
     (c) The amounts represented by such Grantor to the Lenders from time to
time as owing to such Grantor in respect of the Receivables will at such times
be accurate (in all material respects).
     4.8 Intellectual Property. (a) Schedule 5 lists all Intellectual Property
owned by such Grantor in its own name on the date hereof.
     (b) On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired and enforceable, has not been abandoned and does not
infringe the intellectual property rights of any other Person in any material
respect.
     (c) Except as set forth in Schedule 5, on the date hereof, none of such
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
     (d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any such Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

10



--------------------------------------------------------------------------------



 



     (e) No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.
     4.9 Commercial Tort Claims.
     (a) On the date hereof no Grantor has rights in any Commercial Tort Claim
with potential value in excess of $500,000.
     (b) Upon the filing of a financing statement covering any Commercial Tort
Claim referred to in Section 5.10 hereof against such Grantor in the
jurisdiction specified in Schedule 3 hereto, the security interest granted in
such Commercial Tort Claim will constitute a valid perfected security interest
in favor of the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase such Collateral from Grantor,
which security interest shall be prior to all other Liens on such Collateral
except for Liens permitted by the Credit Agreement.
SECTION 5. COVENANTS
          Each Grantor covenants and agrees with the Administrative Agent, the
Collateral Agent and the Lenders that, from and after the date of this Agreement
until this Agreement terminates in accordance with Section 8.15:
     5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Collateral Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided, that the Grantors shall not be obligated to deliver to the Collateral
Agent any Instruments or Chattel Paper held by any Grantor at any time to the
extent that (a) the aggregate face amount of all such Instruments and Chattel
Paper held by all Grantors at such time does not exceed $5,000,000, and (b) the
face amount of any individual Instrument or Chattel Paper held by such Grantor
at such time does not exceed $1,000,000.
     5.2 Maintenance of Insurance. (a) Such Grantor will maintain or cause to be
maintained, with financially sound and reputable companies, insurance as
required by Section 5.6 of the Credit Agreement.
     (b) All such insurance shall (i) provide for at least 30 days’ notice to
the Administrative Agent of termination, lapse or cancellation and (ii) name the
Collateral Agent as insured party or loss payee.
     5.3 RESERVED.
     5.4 Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security

11



--------------------------------------------------------------------------------



 



interest having at least the priority described in Section 4.2 and shall defend
such security interest against the claims and demands of all Persons whomsoever,
subject to the rights of such Grantor under the Loan Documents to dispose of the
Collateral.
     (b) Such Grantor will furnish to the Administrative Agent, the Collateral
Agent and the Lenders from time to time statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as the Administrative Agent or the
Collateral Agent may reasonably request, all in reasonable detail.
     (c) At any time and from time to time, upon the written request of the
Administrative Agent or the Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Administrative Agent or the Collateral Agent may reasonably request for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including, without limitation,
(i) filing any financing or continuation statements under the Uniform Commercial
Code (or other similar laws) in effect in any jurisdiction in the United States
with respect to the security interests created hereby and (ii) in the case of
Investment Property, Deposit Accounts, and Letter-of-Credit Rights (to the
extent not constituting Supporting Obligations), taking any actions necessary to
enable the Collateral Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.
     5.5 Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent and the Collateral Agent and delivery
to the Administrative Agent and the Collateral Agent of all additional executed
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein, (i) change its jurisdiction of
organization from that referred to in Section 4.3 or (ii) change its name.
     5.6 RESERVED.
     5.7 Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Collateral
Agent, the Administrative Agent and the Lenders, hold the same in trust for the
Collateral Agent, the Administrative Agent and the Lenders and deliver the same
forthwith to the Collateral Agent in the exact form received, duly indorsed by
such Grantor to the Collateral Agent, if required, together with an undated
stock power covering such certificate duly executed in blank by such Grantor and
with, if the Administrative Agent so requests, signature guaranteed, to be held
by the Collateral Agent, subject to the terms hereof, as additional collateral
security for the Obligations. Any sums paid upon or in respect of the Investment
Property that constitutes Collateral upon the liquidation or dissolution of any
Issuer shall be paid over to the Collateral Agent to be held by it hereunder as
additional collateral security for the Obligations, and in case any distribution
of capital shall be made on or in respect

12



--------------------------------------------------------------------------------



 



of such Investment Property or any property shall be distributed upon or with
respect to such Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property that constitutes Collateral
shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Collateral Agent, hold such money or
property in trust for the Collateral Agent, the Administrative Agent and the
Lenders, segregated from other funds of such Grantor, as additional collateral
security for the Obligations.
     (b) Such Grantor will not (i) vote to enable, or take any other action to
permit, any Issuer to issue any Capital Stock of any nature or to issue any
other securities convertible into or granting the right to purchase or exchange
for any Capital Stock of any nature of any Issuer, unless such securities are
delivered to the Collateral Agent, concurrently with the issuance thereof, to be
held by the Collateral Agent as Collateral, or (ii) without the prior written
consent of the Administrative Agent (x) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (y) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or Liens permitted by the
Credit Agreement or (z) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Collateral Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof.
     (c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent and the
Collateral Agent promptly in writing of the occurrence of any of the events
described in Section 5.7(a) with respect to the Investment Property issued by it
and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Investment Property issued by it.
     5.8 Receivables. Other than in the ordinary course of business consistent
with its past practice or prudent industry practice used in industries that are
the same as or similar to those which such Grantor is engaged or which
individually or in the aggregate are not material to such Grantor, such Grantor
will not (i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
adversely affect the value thereof.
     5.9 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each Trademark necessary for the conduct of
its business as currently conducted on each and every trademark class of goods
applicable to its current line as reflected in its current catalogs, brochures
and price lists in order to maintain such Trademark in full force free

13



--------------------------------------------------------------------------------



 



from any claim of abandonment for non-use, (ii) maintain as in the past
substantially the same quality of products and services offered under such
Trademark, and (iii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law.
     (b) Such Grantor will not do any act, or omit to do any act, whereby any
Patent necessary for the conduct of its business as currently conducted may
become forfeited, abandoned or dedicated to the public.
     (c) Such Grantor (i) will employ each Copyright necessary for the conduct
of its business as currently conducted and (ii) will not do any act or knowingly
omit to do any act whereby any material portion of such Copyrights may become
invalidated or otherwise impaired. Such Grantor will not do any act whereby any
material portion of such Copyrights may fall into the public domain.
     (d) Such Grantor will not do any act that knowingly uses any material
Intellectual Property necessary for the conduct of its business as currently
conducted to infringe the intellectual property rights of any other Person.
     (e) Such Grantor will notify the Administrative Agent, the Collateral Agent
and the Lenders immediately if it knows, or has reason to know, that any
application or registration relating to any Intellectual Property necessary for
the conduct of its business as currently conducted may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office) regarding such Grantor’s
ownership of, or the validity of, any such Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.
     (f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property necessary for the conduct of its business as currently
conducted with the United States Patent and Trademark Office, the United States
Copyright Office, such Grantor shall report such filing to the Administrative
Agent within five Business Days after the last day of the fiscal quarter in
which such filing occurs. Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent or the Collateral
Agent may request to evidence the Collateral Agent’s and the Lenders’ security
interest in any Copyright, Patent or Trademark necessary for the conduct of its
business as currently conducted and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.
     (g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office, to maintain and pursue
each application relating to any Intellectual Property necessary for the conduct
of its business (and to obtain the relevant registration) and to maintain each
registration of such material Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.

14



--------------------------------------------------------------------------------



 



     (h) In the event that any Intellectual Property necessary for the conduct
of its business as currently conducted is infringed, misappropriated or diluted
by a third party, such Grantor shall (i) take such actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property and (ii) if such Intellectual Property is of material economic value,
promptly notify the Administrative Agent after it learns thereof and take such
actions as such Grantor shall reasonably deem appropriate, including filing suit
for infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution.
     5.10 Commercial Tort Claims. If such Grantor shall obtain an interest in
any Commercial Tort Claim which it reasonably deems to have a potential value in
excess of $500,000, such Grantor shall within 30 days of obtaining such interest
sign and deliver documentation acceptable to the Administrative Agent and the
Collateral Agent granting a security interest under the terms and provisions of
this Agreement in and to such Commercial Tort Claim.
     5.11 Foreign Assets. Notwithstanding anything herein to the contrary, with
respect to any personal property of a Grantor constituting Collateral which is
located in or pertaining to a jurisdiction other than the United States or any
State thereof, as to which the security interest granted hereunder may not be
perfected by (a) filing financing statements under the Uniform Commercial Code,
or (b) possession or “control” (as defined in Section 8-106 or Article 9 of the
UCC) thereof in the United States, such Grantor will not be required to take any
action necessary to perfect such security interest under the laws of the
jurisdiction in which such property is located or to which such property
pertains.
SECTION 6. REMEDIAL PROVISIONS
     6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent
shall have the right, at any time after the occurrence and during the
continuance of an Event of Default, to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the continuance of an Event of Default, upon the Administrative Agent’s request
and at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
     (b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for

15



--------------------------------------------------------------------------------



 



the account of the Secured Parties only as provided in Section 6.5, and
(ii) until so turned over, shall be held by such Grantor in trust for the
Collateral Agent, the Administrative Agent and the Lenders, segregated from
other funds of such Grantor. Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.
     6.2 Communications with Obligors; Grantors Remain Liable. (a) If an Event
of Default shall occur and is continuing, the Administrative Agent in its own
name or in the name of others may communicate with obligors under the
Receivables to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables.
     (b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Collateral Agent for its benefit and for the benefit of the other Secured
Parties and that payments in respect thereof shall be made directly to the
Collateral Agent.
     (c) Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. None of the
Collateral Agent, the Administrative Agent or any Lender shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Collateral Agent, the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Collateral Agent, the Administrative Agent or any Lender
be obligated in any manner to perform any of the obligations of any Grantor
under or pursuant to any Receivable (or any agreement giving rise thereto) or
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
     6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
corporate or other organizational rights with respect to the Investment
Property; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which would be inconsistent
with or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.
     (b) If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Collateral Agent shall have the right
to receive any and all cash dividends, payments or other

16



--------------------------------------------------------------------------------



 



Proceeds paid in respect of the Investment Property and make application thereof
to the Obligations in accordance with Section 6.5, and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Collateral Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but neither the
Collateral Agent nor the Administrative Agent shall have any duty to any Grantor
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.
     (c) Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor or the Administrative Agent
hereunder to (i) comply with any instruction received by it from the Collateral
Agent in writing that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Collateral
Agent. Each Grantor shall cause each subsidiary that is the Issuer of an
Investment Property pledged by such Grantor to execute and deliver a
Acknowledgement and Consent in the form of Annex 2 hereto.
     6.4 Proceeds to Be Turned over to Collateral Agent. In addition to the
rights of the Administrative Agent, the Collateral Agent and the Lenders
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and Instruments shall be held by such Grantor in
trust for the Collateral Agent, the Administrative Agent and the Lenders,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required). All Proceeds received by the Collateral Agent hereunder shall be
held by the Collateral Agent in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held in trust for the Secured Parties
by the Collateral Agent in a Collateral Account (or by such Grantor in trust for
the Collateral Agent, the Administrative Agent and the Lenders) shall continue
to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.
     6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Collateral Agent may apply all

17



--------------------------------------------------------------------------------



 



or any part of Proceeds constituting Collateral, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations in the following order:
     First, to pay incurred and unpaid fees and expenses of the Administrative
Agent and the Collateral Agent under the Loan Documents, including, without
limitation, fees and expenses of counsel to the Administrative Agent and the
Collateral Agent;
     Second, to the Administrative Agent, for application by it towards payment
of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;
     Third, to the Administrative Agent, for application by it towards
prepayment of the Obligations, pro rata among the Secured Parties according to
the amounts of the Obligations then held by the Secured Parties; and
     Fourth, any balance remaining after the Obligations shall have been paid in
full and the Commitments shall have terminated shall be paid over to the
Borrower or to whomsoever may be lawfully entitled to receive the same.
     6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of itself, the Collateral Agent, the
Administrative Agent and the Lenders, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC or any other
applicable law. Without limiting the generality of the foregoing, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except notice pursuant to 6.3(b) and any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Collateral Agent, the
Administrative Agent or any Lender or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The
Collateral Agent, the Administrative Agent or any Lender shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to Section 6.5 with respect to any Grantor’s Collateral, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral of such

18



--------------------------------------------------------------------------------



 



Grantor or in any way relating to the Collateral of such Grantor or the rights
of the Collateral Agent, the Administrative Agent and the Lenders hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Collateral Agent account for
the surplus, if any, to any Grantor. To the extent permitted by applicable law,
each Grantor waives all claims, damages and demands it may acquire against the
Collateral Agent, the Administrative Agent or any Lender arising out of the
exercise by them of any rights hereunder, to the extent such exercise does not
constitute gross negligence or willful misconduct. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
     6.7 Registration Rights. (a) If the Collateral Agent and the Administrative
Agent shall determine to exercise the Collateral Agent’s right to sell any or
all of the Pledged Stock pursuant to Section 6.6, and if in the opinion of the
Collateral Agent or the Administrative Agent it is necessary or advisable to
have the Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the Collateral
Agent or the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Collateral Agent or the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Collateral Agent or the
Administrative shall designate and to make available to its security holders, as
soon as practicable, an earnings statement (which need not be audited) which
will satisfy the provisions of Section 11(a) of the Securities Act.
     (b) Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Neither the
Collateral Agent nor the Administrative Agent shall be under any obligation to
delay a sale of any of the Pledged Stock for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

19



--------------------------------------------------------------------------------



 



     (c) Each Grantor agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Collateral Agent, the
Administrative Agent and the Lenders, that the Collateral Agent, the
Administrative Agent and the Lenders have no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section 6.7 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.
     6.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.
     6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent, the Collateral Agent or any Lender to collect such
deficiency.
SECTION 7. THE COLLATERAL AGENT
     7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent or the Collateral Agent for the purpose of collecting any
and all such moneys due under any Receivable or with respect to any other
Collateral whenever payable;
     (ii) in the case of any material Intellectual Property, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as the Administrative Agent may request to evidence the Collateral
Agent’s, the Administrative

20



--------------------------------------------------------------------------------



 



Agent’s and the Lenders’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
     (iv) execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
     (v) (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Administrative Agent or the Collateral Agent
shall direct; (2) ask or demand for, collect, and receive payment of and receipt
for, any and all moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral; (3) sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent or the Collateral Agent may deem appropriate; (7) assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Administrative Agent or
the Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent and/or the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s, the Administrative Agent’s and the
Lenders’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.
     Anything in this Section 7.1(a) to the contrary notwithstanding, each of
the Collateral Agent and the Administrative Agent agrees that it will not
exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.
     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, each of the Collateral Agent and the Administrative Agent, at
its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.

21



--------------------------------------------------------------------------------



 



     (c) The expenses of the Administrative Agent and the Collateral Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at a rate per annum equal to the highest rate per
annum at which interest would then be payable on any category of past due ABR
Loans under the Credit Agreement, from the date of payment by the Collateral
Agent and the Administrative Agent, as the case may be, to the date reimbursed
by the relevant Grantor, shall be payable by such Grantor to the Collateral
Agent and the Administrative Agent, as the case may be, on demand.
     (d) Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
     7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, the Administrative
Agent, any Lender nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Collateral Agent,
the Administrative Agent and the Lenders hereunder are solely to protect the
Collateral Agent’s, the Administrative Agent’s and the Lenders’ interests in the
Collateral and shall not impose any duty upon the Collateral Agent or any Lender
to exercise any such powers. The Collateral Agent, the Administrative Agent and
the Lenders shall be accountable only for amounts that they actually receive as
a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct. The duties of Collateral Agent shall be mechanical and
administrative in nature and Collateral Agent shall not have, or be deemed to
have, by reason of this Agreement, any other Loan Document or otherwise a
fiduciary relationship in respect of any Lender.
     7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Collateral Agent and the Administrative Agent under
this Agreement. Each Grantor authorizes the Collateral Agent to use the
collateral description “all personal property” in any such financing statements.
Each Grantor hereby ratifies and authorizes the filing by the Administrative
Agent of any financing statement with respect to the Collateral made prior to
the date hereof.
     7.4 Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of

22



--------------------------------------------------------------------------------



 



this Agreement shall, as between the Collateral Agent, the Administrative Agent
and the Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
SECTION 8. MISCELLANEOUS
     8.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement.
     8.2 Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.
     8.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the
Collateral Agent, the Administrative Agent or any Lender shall by any act
(except by a written instrument pursuant to Section 8.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent, the
Administrative Agent or any Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Collateral Agent, the Administrative Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Collateral Agent, the Administrative Agent or such Lender would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
     8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay
or reimburse each Lender, the Administrative Agent and the Collateral Agent for
all its costs and expenses incurred in collecting against such Guarantor under
the guarantee contained in Section 2 or otherwise enforcing or preserving any
rights under this Agreement and the other Loan Documents to which such Guarantor
is a party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent and the Collateral Agent.
     (b) Each Guarantor agrees to pay, and to save the Collateral Agent, the
Administrative Agent and the Lenders harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.

23



--------------------------------------------------------------------------------



 



     (c) Each Guarantor agrees to pay, and to save the Collateral Agent, the
Administrative Agent and the Lenders harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 9.5 of the Credit Agreement.
     (d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
     8.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent, the Administrative Agent and the Lenders and their successors
and assigns; provided that no Grantor may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Administrative Agent.
     8.6 Set-Off. In addition to any rights and remedies of the Secured Parties
provided by law, each Lender shall have the right at any time and from time to
time while an Event of Default shall have occurred and be continuing, without
notice to any Grantor, any such notice being expressly waived by each Grantor to
the extent permitted by applicable law, upon any Obligations becoming due and
payable by any Grantor (whether at the stated maturity, by acceleration or
otherwise), to apply to the payment of such Obligations, by setoff or otherwise,
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Parties, to or for the
credit or the account of such Grantor. Each Secured Party agrees promptly to
notify the relevant Grantor and the Administrative Agent after any such
application made by such Secured Party, provided that the failure to give such
notice shall not affect the validity of such application.
     8.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
     8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Collateral Agent, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings,

24



--------------------------------------------------------------------------------



 



representations or warranties by the Collateral Agent, the Administrative Agent
or any Lender relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents.
     8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
     8.13 Acknowledgements. Each Grantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
     (b) none of the Collateral Agent, the Administrative Agent or any Lender
has any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent,
the Administrative Agent and Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

25



--------------------------------------------------------------------------------



 



     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.
     8.14 Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 5.9 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
     8.15 Releases. (a) At such time as the Loans and the other Obligations
shall have been paid in full and the Commitments have been terminated, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent, the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.
     (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Collateral Agent, at the request and sole expense of such Grantor (and
the request of the Administrative Agent), shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral. At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement.
     8.16 WAIVER OF JURY TRIAL.
          EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

26



--------------------------------------------------------------------------------



 



     8.17 Authority Subject to Credit Agreement. (a) Fortis Capital Corp. has
been appointed the Collateral Agent hereunder pursuant to Section 8 of the
Credit Agreement. It is expressly understood and agreed by the parties to this
Agreement that any authority conferred upon the Collateral Agent hereunder is
subject to the terms of the delegation of authority made by the Secured Parties
(other than the Collateral Agent) to the Collateral Agent pursuant to the Credit
Agreement and that the Collateral Agent has agreed to act (and any successor
Collateral Agent shall act) as such hereunder only on the express conditions
contained in the Credit Agreement (including, without limitation, Section 8.2
thereof). Any successor Collateral Agent appointed in accordance with
Section 8.2 of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Collateral Agent hereunder.
     (b) In the event of a conflict between this Agreement and the Credit
Agreement, the Credit Agreement will govern and control.
     8.18 Intercreditor Agreement Governs. Notwithstanding any other provision
contained herein, this Agreement, the Liens created hereby and the rights,
remedies, duties and obligations provided for herein are subject in all respects
to the provisions of the Intercreditor Agreement. In the event of any conflict
or inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall govern and
control for all purposes.

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

            SUPERIOR OFFSHORE INTERNATIONAL, INC.
      By:   /s/ Roger D. Burks         Title: Chief Financial Officer           
 

Signature Page to Guarantee and Collateral Agreement

28



--------------------------------------------------------------------------------



 



Schedule 1
NOTICE ADDRESSES OF GUARANTORS
N/A.

 



--------------------------------------------------------------------------------



 



Schedule 2
DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock

                          Percentage of Issuer   Class of Stock   Stock
Certificate No.   Pledged Shares
Superior Subsea Holdings Ltd. (Cayman Islands)
  Common Stock   001   66%

Pledged Notes

1.   Non-negotiable promissory note in the original principal amount of $95,000
made by Greenhead Rentals, LLC in favor of Superior Offshore International,
L.L.C. dated Dec. 7, 2006 in connection with the sale of certain assets
(including buoys, net guards, templates, trash caps, related equipment, supplies
and agreements).

 



--------------------------------------------------------------------------------



 



Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings
Delaware – Secretary of State
Patent and Trademark Filings
N/A.
Actions with respect to Pledged Stock
Delivery of stock certificate and stock power in blank
Other Actions
N/A.

 



--------------------------------------------------------------------------------



 



Schedule 4
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

          Grantor   Jurisdiction of Organization   Location of Chief Executive
Office Superior Offshore
International, Inc.   Delaware   717 Texas Avenue, Suite 3150
Houston, TX 77002

 



--------------------------------------------------------------------------------



 



Schedule 5
COPYRIGHTS AND COPYRIGHT LICENSES
N/A.
PATENTS
N/A.
PATENT LICENSES

              Licensor   Licensee   U.S. Patent Number   Comments Louis E.
Schaefer, Jr.   Superior Offshore
International, L.L.C.   6,926,085   Safety System for
Underwater Cutting

TRADEMARKS AND TRADEMARK LICENSES
N/A.

 



--------------------------------------------------------------------------------



 



Annex 1 to
Guarantee and Collateral Agreement
          FORM OF ASSUMPTION AGREEMENT, dated as of ___, 200_, made by ___(the
“Additional Grantor”), in favor of Fortis Capital Corp., as collateral agent (in
such capacity, the “Collateral Agent”) for the banks and other financial
institutions or entities (the “Lenders”) parties to the Credit Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H:
          WHEREAS, Superior Offshore International, Inc. (the “Borrower”), the
Lenders, the Collateral Agent and Fortis Capital Corp., as administrative agent
(the “Administrative Agent”) have entered into a Credit Agreement, dated as of
June 19, 2007 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, the Borrower has
entered into the Guarantee and Collateral Agreement, dated as of June 19, 2007
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Collateral Agent for its
benefit and for the benefit of the other Secured Parties;
          WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in the Schedules to the
Guarantee and Collateral Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Guarantee and Collateral Agreement is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.
          2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Annex 2 to
Guarantee and Collateral Agreement
FORM OF ACKNOWLEDGEMENT AND CONSENT
     The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of June 19, 2007 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Fortis Capital Corp., as Collateral
Agent. The undersigned agrees for the benefit of the Collateral Agent, the
Administrative Agent and the Lenders as follows:
          1. The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.
          2. The undersigned will notify the Collateral Agent and the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.7(a) of the Agreement.
          3. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

                  [NAME OF ISSUER]    
 
           
 
  By:    
 
Name:
Title:    
 
                Address for Notices:    
 
                     
 
                     
 
                     
 
           
 
  Fax:        

 



--------------------------------------------------------------------------------



 



Annex 1-A to
Assumption Agreement
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4
Supplement to Schedule 5
Supplement to Schedule 6

 